Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response of 7/25/22 is no entered.

Specification
The abstract of the disclosure is objected to because it is made of 4 separate paragraphs. Applicant is advised to rewrite the abstract as a single paragraph not exceeding 250 words, in response to this office action.  Correction is required.  See MPEP § 608.01(b).
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are directed to a method for obtaining a concentrated protein-rich phase from  waste products of bioethanol production, characterized in that: 
a) a ground cereal is mashed in a mashing process to produce a mashed ground cereal before fermentation; 
b) fermented mash resulting from the fermentation of the mashed ground cereal is fed to a distillation process which produces whole stillage as  waste product; 
c) the whole stillage from b) is fed to a solid-liquid separation to produce a liquid phase (thin stillage) and a solid, and the resulting solid is discharged from the method; 
d) the thin stillage is partially returned to the mashing process, with at least 0.15 kg thin stillage DM per kg of cereal DM being returned and the raw protein content of the thin stillage being increased by recirculating the thin stillage to the mashing process; and 
e) at least part of the thin stillage is diluted with an aqueous process liquid and fed to a further separation process, an aqueous phase is separated in this further separation process (the clear phase) and contains predominantly the dissolved dry matter, and a concentrated protein-rich phase is produced in this further separation process (the concentrate) and contains predominantly the protein-rich suspended dry matter.
Claimed method is free of prior art. Further, the prior art fails to suggest such specifically claimed method. Hence, said method is also non-obvious.
Claims 1-15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651